DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites “(a) accepting information defining a meeting type, the meeting type being associated with at least one preset resources including a presentation capture device; (b) displaying at least one preset parameter based on the meeting type, the at least one preset parameter including at least one email address for each of a plurality of attendees; (c) receiving preset information from the at least one displayed preset parameter, the preset information including a start time, an end time, and a number of attendees invited by an organizer; (d) automatically identifying and reserving a first room that is associated with a maximum capacity number by communicating the availability of the at least one preset resources based on the received preset information; (e) notifying the organizer of 
The limitations above, as drafted in their entirety, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites scheduling server and at least one sensor (claim 1). These additional elements are 
The claim further recites “(g) sending at least one command to control at least one of the associated preset resources in response to the start time and end time”. The “sending” step is recited at a high level of generality (i.e., as a general means of sending data) and amounts to insignificant application, which is a form of insignificant extra solution activity.  
The claim also recites “wherein the at least one preset parameter includes a recording profile, the preset information includes a preconfigured recording profile, the preconfigured recording profile includes at least one AV workflow function, the at least one AV workflow function includes an encoding profile, and the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter”. The description of the at least one preset parameter is recited at a high level of generality which amounts to generally linking the abstract idea with a technical field. In other words, these parameters are not used in performing the claim other than further narrowing the data in the abstract idea to a technical field. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Furthermore, the claim does not include additional elements, alone or in combinations, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites “(i) automatically identify and reserve a first room that is associated with a maximum capacity number by communicating the availability of the at least one preset resources based on the received preset information; (ii) detect a number of attendees physically present in the first room during an attendance time period, and (iii) if the number of detected attendees physically present in the first room exceeds or is less than the first room maximum capacity number by a configurable tolerance number, identify a second room in real-time based on the preset information, wherein the second room is associated with a maximum capacity number, and wherein the attendance time period is a configurable time period, and wherein the configurable tolerance number is set by the organizer.”
The limitations above, as drafted in their entirety, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites at least one processor, memory, at least one data storage device, communication interface, information handling system, scheduling server, one or more user communication devices and at least one sensor (claim 11). These additional elements are recited at a high level of generality which amounts to simple instructions to apply the abstract idea into a computer environment. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 12 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
The claim further recites “send at least one command to control at least one of the associated preset resources in response to the start time and end time”. The “sending” step is 
The claim also recites “wherein the at least one preset parameter includes a recording profile, the preset information includes a preconfigured recording profile, the preconfigured recording profile includes at least one AV workflow function, the at least one AV workflow function includes an encoding profile, and the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter”. The description of the at least one preset parameter is recited at a high level of generality which amounts to generally linking the abstract idea with a technical field. In other words, these parameters are not used in performing the claim other than further narrowing the data in the abstract idea to a technical field. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Furthermore, the claim does not include additional elements, alone or in combinations, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0061366) (paragraph 11-12, 64-74, 143, 149 ) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and 

Dependent claims 13-19 and 21 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 11 without successfully integrating the exception into a practical application (thermal images, facial recognition, optical sensor, global positioning system, and pressure sensor are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 22 recites (a) accepting information defining a meeting type, the meeting type being associated with at least one preset resources including a presentation capture device; (b) displaying at least one preset parameter based on the meeting type, the at least one preset parameter including at least one email address for each attendee of a plurality of attendees; (c) receiving preset information from the at least one displayed preset parameter, the preset information including a start time, an end time, and a number of 
The limitations above, as drafted in their entirety, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites scheduling server and at least one sensor (claim 22). These additional elements are recited at a high level of generality which amounts to simple instructions to apply the abstract idea into a computer environment. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 23 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 22 without successfully integrating the exception into a practical application or providing significantly more limitations. 
The claim recites “send at least one command to control at least one of the associated preset resources in response to the start time and end time”. The “sending” step is recited at a high level of generality (i.e., as a general means of sending data) and amounts to insignificant application, which is a form of insignificant extra solution activity.  
The claim also recites “wherein the at least one preset parameter includes a recording profile, the preset information includes a preconfigured recording profile, the preconfigured recording profile includes at least one AV workflow function, the at least one AV workflow function includes an encoding profile, and the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter”. The description of the at least one preset parameter is recited at a high level of generality which amounts to generally linking the abstract idea with a technical field. In other words, these parameters are not used in performing the claim other than further narrowing the data in the abstract idea to a technical field. 
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Furthermore, the claim does not include additional elements, alone or in combinations, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2017/0061366) (paragraph 11-12, 64-74, 143, 149 ) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the sending and receiving steps are well-understood, routine and conventional activity is supported under Berkheimer. 
Dependent claims 24-30 and 32 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 22 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 31 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 22 without successfully integrating the exception into a practical application (thermal images, facial 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) in further view of Seferian (US 2012/0293605), Farooq (US 2012/0179502) and Jabbour (US 2008/0162198).
As per claim 1, Bargetzi discloses A method for scheduling a meeting room, comprising: 
 (a) accepting information defining a meeting type, the meeting type being associated with at least one preset resources including a presentation capture device; (paragraph 307, 310, the user inputs information concerning the meeting and presets to record the meeting);
(b) displaying at least one preset parameter based on the meeting type, the at least one preset parameter including at least one email address for each of a plurality of attendees (fig. 11, paragraph 312, user inputs email addresses of the attendees to send out a request for the meeting);
 (c) receiving preset information from the at least one displayed preset parameter, the preset information including a start time, an end time, and a number of attendees invited by an organizer; (paragraph 304-306, 320-321, the user inputs the start and end time of the meeting and the number of attendees);
 (e) notifying the organizer of the first room; (paragraph 267, 269, notify a resource requester as to the status of the reservation request) ; 
(g) sending at least one command to control at least one of the associated preset resources in response to the start time and end time, (paragraph 290-291, sending a command to the meeting resource to operate based on the start and end time of the meeting request).
However, Bargetzi does not disclose but Min discloses (d) automatically identifying and reserving a first room that is associated with a maximum capacity number by communicating with a scheduling server the availability of the at least one preset resources based on the received preset information (paragraph 42, 86, 137-138, matching the meeting rooms to the meeting room requests which includes the type of resources the meeting room needs to have);  (f) detecting a number of attendees physically presence in the first room during an attendance time period by utilizing at least one sensor,  (paragraph 43, the number of attendees in the meeting room is detected using sensors. Examiner interprets the attendance time period as the preconfigured time period the system is detecting the attendees in the room).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Min in the teaching of Bargetzi in order to optimize conference room schedule for proximity to locations associated with the attendees (Min, paragraph 4). 
However, Bargetzi in view of Min does not disclose but Seferian discloses  wherein the at least one preset parameter includes a recording profile, the preset information includes a preconfigured recording profile, the preconfigured recording profile includes at least one AV workflow function, the at least one AV workflow function includes an encoding profile, and the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter (paragraph 360-363, the user sets a recording profile when 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seferian in the teaching of Bargetzi in view of Min in order to schedule recording sessions on the presentation capture device (Seferian paragraph 352).
However, Bargetzi in view of Min and Seferian does not disclose but Farooq disclose an attendance time period to detect an occupancy of the room, wherein the attendance time period is a configurable time period (paragraph 152, the event host is able to configured a time period wherein the occupancy of the conference room is detected before the start of the meeting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Farooq in the teaching of Bargetzi in view of Min and Seferian in order to update the event room availability status (paragraph 152). 
However, Bargetzi in view of Min, Seferian and Farooq does not disclose but Jabbour discloses Bargetzi in view of Min, Seferian and Farooq does not disclose but Jabbour discloses (a) if the number of detected attendees physically present in the first room exceeds or is less than the first room maximum capacity number by a configurable tolerance number (paragraph 40-42, the system detects if the number of attendees in the room is above or below the capacity of the first room), identifying a second room in real-time based on the preset information, wherein the second room is associated with a maximum capacity number (paragraph 40-42, the system finds another room where the occupants are not optimally 
(2) if the organizer rejects the second room, maintain the reservation of the first room and notify the organizer that the reservation of the first room is maintained; and (iii) if the second room is not available, notifying the organizer that there are no other alternative rooms (according to MPEP 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Limitation (2) is not required to be performed because the first contingent limitation was performed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Jabbour in the teaching of Bargetzi in 
As per claim 4, Bargetzi in view of Min, Seferian, Farooq and Jabbour discloses all the limitation of claim 1. However, Bargetzi in view of Min, Seferian and Farooq does not disclose but Jabbour further discloses wherein identifying the second room in real-time based on the preset information includes matching as close as possible the second room maximum capacity number to the detected invitees (paragraph 8, 40-42, the occupancy of a first meeting room is detected and other meetings room are located to accommodate the number of the detected occupancy if the detected occupancy exceeds the maximum occupancy of the first room)(please see claim 1 rejection for combination rationale).
As per claim 6, Bargetzi in view of Min, Seferian, Farooq and Jabbour disclose all the limitation of claim 1. Bargetzi does not disclose but Min discloses wherein the number of attendees invited by the organizer is the number of attendees accepting a meeting invite (paragraph 119, in matching the conference rooms to the rooms, the system takes the number of attendees who replied to the invitation as the number of attendees attending the meeting)(please see claim 1 rejection for combination rationale).
As per claim 9, Bargetzi in view of Min, Seferian, Farooq and Jabbour disclose all the limitation of claim 1. 
As per claim 10, Bargetzi in view of Min, Seferian, Farooq and Jabbour disclose all the limitation of claim 1. Bargetzi does not disclose but Min discloses wherein automatically identifying and reserving a first room that is associated with a maximum capacity number includes matching as close as possible the first room maximum capacity number to the number of attendees invited by the organizer (paragraph 6, 37, 51, the scheduling system finds conference rooms that match the number of invitees)(please see claim 1 rejection for combination rationale).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) in further view of Seferian (US 2012/0293605) and Farooq (US 2012/0179502) and Jabbour (US 2008/0162198), as disclosed in the rejection of claim 1, in further view of Redfern (US 2014/0149519). 
As per claim 5, Bargetzi in view of Min, Seferian, Farooq and Jabbour does not disclose but Redfern discloses wherein each of the maximum capacity number of the first room and second room is a maximum number of seats available in each room, respectively (paragraph 51, the seating capacity of each conference is stored in the profile of the room).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein each of the maximum capacity number of the first room and second room is a maximum number of seats available in each room, respectively as taught by Redfern in the teaching of Bargetzi in view of Min, Seferian, Farooq and Jabbour, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) in further view of Seferian (US 2012/0293605), Farooq (US 2012/0179502) and Jabbour (US 2008/0162198), as disclosed in the rejection of claim 1, in further view of Suzuki (US 2010/0049579).
As per claim 7, Bargetzi in view of Min and Seferian does not disclose but Farooq discloses that the attendance time period is a configurable time period that can begin prior to the start of the meeting time (paragraph 152, the attendance time period is a configurable time period that the organizer can set, for example, to 10 minutes prior to the start of the meeting in order to monitor attendance)(please see claim 1 rejection for combination rationale).
However, Bargetzi in view of Min, Seferian, Farooq and Jabbour does not disclose but Suzuki discloses an attendance time period that can end after the start of the meeting time (paragraph 72-74, the system determines if attendees have checked in within a configurable time period of 15 minutes after the start of the meeting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Suzuki in the teaching of Bargetzi in view of Min, Seferian and Farooq in order to delete the conference material if no attendees has checked in (please see Suzuki, paragraph 72-74 ).
As per claim 8, Bargetzi in view of Min and Seferian, Farooq and Suzuki discloses all the limitation of claim 7. Bargetzi in view of Min and Seferian does not disclose but Farooq discloses wherein the configurable time is five minutes prior to the start time (paragraph 152, the 
However, Bargetzi in view of Min, Seferian, Farooq and Jabbour does not disclose but Suzuki discloses that the configurable time is five minutes after the start time (paragraph 72-74, the attendance time period is set to 15 minutes after the start of the conference in the system example, however, a person of ordinary skill in the art would understand that the time can be configured to 5 minutes after the start of the conference)(please see claim 7 rejection for combination rationale).
Claims 22, 25, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) and Farooq (US 2012/0179502).
As per claim 22, Bargetzi discloses a method for scheduling a meeting room, comprising: 
(a) accepting information defining a meeting type, the meeting type being associated with at least one preset resources including a presentation capture device (paragraph 307, 310, the user inputs information concerning the meeting and presets to record the meeting);
 (b) displaying at least one preset parameter based on the meeting type, the at least one preset parameter including at least one email address for each attendee of a plurality of attendees (fig. 11, paragraph 312, user inputs email addresses of the attendees to send out a request for the meeting); 
(c) receiving preset information from the at least one displayed preset parameter, the preset information including a start time, an end time, and a number of attendees invited by an 
(e) notifying the organizer of the first room (paragraph 267, 269, notify a resource requester as to the status of the reservation request).
However, Bargetzi does not disclose but Min discloses (d) automatically identifying and reserving a first room that is associated with a maximum capacity number by communicating with a scheduling server the availability of the at least one preset resources based on the received preset information; 
(f) detecting a number of attendees physically presence in the first room during an attendance time period by utilizing at least one sensor (paragraph 42, 86, 137-138, matching the meeting rooms to the meeting room requests which includes the type of resources the meeting room needs to have);   
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Min in the teaching of Bargetzi in order to optimize conference room schedule for proximity to locations associated with the attendees (Min, paragraph 4). 
However, Bargetzi in view of Min does not disclose but Farooq disclose an attendance time period to detect an occupancy of the room
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Farooq in the teaching of Bargetzi in view of Min in order to update the event room availability status (paragraph 152). 
(g) if the number of detected attendees physically present in the first room exceeds or is less than the first room maximum capacity number by a configurable tolerance number, identifying a second room in real-time based on the preset information, the second room is associated with a maximum capacity number, and the configurable tolerance number is set by the organizer (MPEP 2111.04(II) “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B” In this case, the invention may be practiced without the conditional limitation).
As per claim 25, Bargetzi in view of Min and Farooq disclose all the limitation of claim 25 because claim 25 limitation depends from the conditional limitation of claim 22. 
As per claim 28, Bargetzi in view of Min and Farooq disclose all the limitation of claim 22. Bargetzi does not disclose but Min discloses wherein the number of attendees invited by 
As per claim 31, Bargetzi in view of Min and Farooq disclose all the limitation of claim 22. Bargetzi does not disclose but Min discloses wherein the at least one sensor includes at least one of the following: thermal images, facial recognition, optical sensor, global positioning system, and pressure sensor (paragraph 43, facial recognition sensors are used to send information in regards to the attendance of the room)(please see claim 22 rejection for combination rationale).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) and Farooq (US 2012/0179502), as disclosed in the rejection of claim 22, in further view of Seferian (US 2012/0293605). 
As per claim 23, Bargetzi in view of Min and Farooq does not disclose but Seferian discloses (h) sending at least one command to control at least one of the associated preset resources in response to the start time and end time, wherein the at least one preset parameter includes a recording profile, the preset information includes a preconfigured recording profile, the preconfigured recording profile includes at least one AV workflow function, the at least one AV workflow function includes an encoding profile, and the encoding profile includes a video CODEC preset parameter, a resolution preset parameter and a video bitrate preset parameter (paragraph 360-363, the user sets a recording profile when requesting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Seferian in the teaching of Bargetzi in view of Min and Farooq in order to schedule recording sessions on the presentation capture device (Seferian paragraph 352).
Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739), Farooq (US 2012/0179502) and Seferian (US 2012/0293605), as disclosed in the rejection of claim 23, in further view of Jabbour (US 2008/0162198)
As per claim 24, Bargetzi in view of Min, Farooq and Seferian does not disclose but Jabbour discloses i) if the second room is available, notifying the organizer of the availability of the second room and requesting an acceptance or rejection of the second room (paragraph 40-42, the system notifies the organizer of both conferences if they would like to swap rooms in order to optimally match the number of attendees in the room to the room capacity); (j) receiving a response from the organizer as to the acceptance or rejection of the second room (paragraph 40-42, the organizers agree to the system’s suggestion of swapping room); (i) if the organizer accepts the second room, reserving the second room and canceling the first room and notifying the organizer that the second room has been reserved and the cancellation of the first room (paragraph 40-42, when the organizers agree to swap room, the system swaps the reservations in the system to reflect the change which Examiner interprets as cancelling the old reservation and creating a new reservation and notifying the organizers); and (ii) if the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Jabbour in the teaching of Bargetzi in view of Min, Farooq and Seferian in order to more efficiently match meetings to conference rooms according to size (Jabbour paragraph 41).
As per claim 32, Bargetzi in view of Min and Farooq and Jabbour disclose all the limitation of claim 24. Bargetzi does not disclose but Min discloses wherein automatically identifying and reserving a first room that is associated with a maximum capacity number includes matching as close as possible the first room maximum capacity number to the number of attendees invited by the organizer (paragraph 6, 37, 51, the scheduling system finds conference rooms that match the number of invitees)(please see claim 22 rejection for combination rationale).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) and Farooq (US 2012/0179502), as disclosed in the rejection of claim 22, in further view of Jabbour (US 2008/0162198)
As per claim 26, Bargetzi in view of Min and Farooq does not disclose but Jabbour discloses wherein identifying the second room in real-time based on the preset information includes matching as close as possible the second room maximum capacity number to the detected invitees (paragraph 8, 40-42, the occupancy of a first meeting room is detected and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Jabbour in the teaching of Bargetzi in view of Min and Farooq in order to more efficiently match meetings to conference rooms according to size (Jabbour paragraph 41).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) and Farooq (US 2012/0179502), as disclosed in the rejection of claim 22, in further view of Redfern (US 2014/0149519).
As per claim 27, Bargetzi in view of Min and Farooq does not disclose but Redfern discloses wherein each of the maximum capacity number of the first room and second room is a maximum number of seats available in each room, respectively (paragraph 51, the seating capacity of each conference is stored in the profile of the room).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein each of the maximum capacity number of the first room and second room is a maximum number of seats available in each room, respectively as taught by Redfern in the teaching of Bargetzi in view of Min and Farooq since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi (US 2014/0108084) in view of Min (US 2015/0193739) and Farooq (US 2012/0179502), as disclosed in the rejection of claim 22, in further view of Suzuki (US 2010/0049579).
As per claim 29, Bargetzi in view of Min does not disclose but Farooq discloses that the attendance time period is a configurable time period that can begin prior to the start of the meeting time (paragraph 152, the attendance time period is a configurable time period that the organizer can set, for example, to 10 minutes prior to the start of the meeting in order to monitor attendance)(please see claim 1 rejection for combination rationale).
However, Bargetzi in view of Min and Farooq does not disclose but Suzuki discloses an attendance time period that can end after the start of the meeting time (paragraph 72-74, the system determines if attendees have checked in within a configurable time period of 15 minutes after the start of the meeting).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Suzuki in the teaching of Bargetzi in view of Min and Farooq in order to delete the conference material if no attendees has checked in (please see Suzuki, paragraph 72-74 ).
As per claim 30, Bargetzi in view of Min, Farooq and Suzuki discloses all the limitation of claim 29. Bargetzi in view of Min does not disclose but Farooq discloses wherein the configurable time is five minutes prior to the start time (paragraph 152, the configurable time period is configured to 10 minutes prior to the start time, but a person of ordinary skill in the art would understand that the period can be set to 5 min)(please see claim 22 rejection for combination rationale).
However, Bargetzi in view of Min and Farooq does not disclose but Suzuki discloses that the configurable time is five minutes after the start time (paragraph 72-74, the attendance time period is set to 15 minutes after the start of the conference in the system example, however, a person of ordinary skill in the art would understand that the time can be configured to 5 minutes after the start of the conference)(please see claim 29 rejection for combination rationale).
Novelty and Non-Obviousness
No prior art has been applied to claims 2-3 and 11-21 because Examiner is unaware of any prior art, alone or in combination, which teaches wherein the configurable tolerance number is set by the organizer. 
The closest applied art is Jabbour (US 2008/0162198). Jabbour is directed towards method and system for conference room schedule. Jabbour discloses in paragraph 40-42 detecting if the number of attendees in the room is above or below the capacity of the first room. Examiner interprets the configurable tolerance number as the capacity of the first room. However, Jabbour does not disclose that the tolerance number is set by the organizer. 
The closest non-applied art is Faust, “Openroom: Making Room Reservation Easy for Students and Faculty”, published by code4lib.org, on June 6th, 2010, hereinafter “Faust”. Faust is directed towards scheduling and booking space system that was developed using an open source model with easy installation and management in mind. However, Faust fails to disclose the tolerance number is set by the organizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628